ICJ_162_SilalaWaters_CHL_BOL_2018-05-23_ORD_01_NA_00_EN.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    DIFFÉREND CONCERNANT LE STATUT
                   ET L’UTILISATION DES EAUX DU SILALA
                                 (CHILI c. BOLIVIE)


                            ORDONNANCE DU 23 MAI 2018




                                  2018
                           INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                        DISPUTE OVER THE STATUS
                   AND USE OF THE WATERS OF THE SILALA
                                (CHILE v. BOLIVIA)


                               ORDER OF 23 MAY 2018




3 CIJ1139.indb 1                                            15/11/18 10:21

                                            Mode officiel de citation :
                         Différend concernant le statut et l’utilisation des eaux du Silala
                                 (Chili c. Bolivie), ordonnance du 23 mai 2018,
                                           C.I.J. Recueil 2018, p. 281




                                                 Official citation :
                           Dispute over the Status and Use of the Waters of the Silala
                                   (Chile v. Bolivia), Order of 23 May 2018,
                                           I.C.J. Reports 2018, p. 281




                                                                                 1139
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-157338-1




3 CIJ1139.indb 2                                                                              15/11/18 10:21

                                                   23 MAI 2018

                                                  ORDONNANCE




                    DIFFÉREND CONCERNANT LE STATUT
                   ET L’UTILISATION DES EAUX DU SILALA
                             (CHILI c. BOLIVIE)




                        DISPUTE OVER THE STATUS
                   AND USE OF THE WATERS OF THE SILALA
                            (CHILE v. BOLIVIA)




                                                  23 MAY 2018

                                                    ORDER




3 CIJ1139.indb 3                                                 15/11/18 10:21

                                                                                             281




                                 INTERNATIONAL COURT OF JUSTICE

                                                   YEAR 2018                                           2018
                                                                                                      23 May
                                                   23 May 2018                                      General List
                                                                                                     No. 162

                         DISPUTE OVER THE STATUS
                    AND USE OF THE WATERS OF THE SILALA
                                              (CHILE v. BOLIVIA)




                                                     ORDER


                   Present: President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                            Bennouna,      Cançado       Trindade,    Donoghue,    Gaja,
                             Sebutinde, Bhandari, Robinson, Gevorgian, Salam;
                             Registrar Couvreur.


                     The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Article 48 of the Statute of the Court and to Arti-
                   cle 44, paragraph 3, of the Rules of Court,
                      Having regard to the Order of 1 July 2016, whereby the Court fixed
                   3 July 2017 and 3 July 2018 respectively as the time-­limits for the filing of
                   the Memorial of the Republic of Chile and the Counter-­Memorial of the
                   Plurinational State of Bolivia,
                      Having regard to the Memorial duly filed by the Republic of Chile
                   within the time-limit thus fixed;
                      Whereas, by a letter dated 14 May 2018 and received in the Registry on
                   the same day, the Agent of the Plurinational State of Bolivia requested
                   the Court, for the reasons given in that letter, to extend by two months
                   the time-limit for the filing of the Counter-­Memorial; and whereas, on

                                                                                               4




3 CIJ1139.indb 5                                                                                          15/11/18 10:21

                                status and use of the silala (order 23 V 18)                 282

                   receipt of that letter, the Registrar transmitted a copy thereof to the
                   Republic of Chile;
                      Whereas, by a letter dated 16 May 2018 and received in the Registry on
                   17 May 2018, the Agent of the Republic of Chile indicated that her Gov-
                   ernment had no objection to an extension of no more than two months of
                   the time-limit initially granted to the Plurinational State of Bolivia to file
                   its Counter-­Memorial;
                      Taking account of the views of the Parties,
                     Extends the time-limit for the filing of the Counter-­Memorial of the
                   Plurinational State of Bolivia to 3 September 2018;
                     Reserves the subsequent procedure for further decision.

                     Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this twenty-third day of May, two thou-
                   sand and eighteen, in three copies, one of which will be placed in the
                   archives of the Court and the others transmitted to the Government of
                   the Republic of Chile and the Government of the Plurinational State of
                   Bolivia, respectively.

                                                       (Signed) Abdulqawi Ahmed Yusuf,
                                                                       President.
                                                           (Signed) Philippe Couvreur,
                                                                          Registrar.




                                                                                               5




3 CIJ1139.indb 7                                                                                    15/11/18 10:21

